Citation Nr: 0200342	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01 - 01 830	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from December 10, 1952, to 
September 23, 1954, including service of the Republic of 
Korea during the Korean conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2000 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied a rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).  

In a Statement of Accredited Representative (VA Form 646), 
received in July 2001, the veteran's representative stated 
that the veteran has an implied claim for a total disability 
rating based on unemployability due to service-connected 
disability based upon his Global Assessment of Functioning 
(GAF) score of 50, indicative of serious social and 
industrial impairment.  The record does not show that the RO 
has provided an Application for an Increased Rating Based on 
Unemployability (VA Form 21-8940) to the veteran for his use 
in claiming that benefit, and should do so upon receipt of 
this Remand order. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Although an RO letter of 
May 8, 2001, generally notified the veteran that the VCAA, 
Public Law No. 106-475, had been enacted, that letter failed 
to inform the claimant of the specific provisions of the 
VCAA, and those provisions were not provided in the Statement 
of the Case or Supplemental Statement of the Case.  The Board 
finds that the RO letter of May 8, 2001, is inadequate to 
satisfy VA's duty of notification to the claimant of required 
information and evidence and duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
under the provisions of the VCAA and its implementing 
regulations.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with, as relevant in this case, the same 
effective date of the VCAA, November 9, 2000.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  In general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
However, some regulations governing reopening of previously 
and finally denied claims were also revised effective the 
date of publication on August 29, 2001.  As the instant 
appeal does not address the reopening of a previously and 
finally denied claim, the regulations specific to such claims 
are inapplicable to the instant appeal and will not be 
further discussed.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, and 5103A).  

The record shows that a rating decision of December 1993 
granted service connection for PTSD, evaluated as 10 percent 
disabling, effective August 18, 1993.  That decision was not 
appealed and became final.  On June 4, 1997, the veteran 
reopened his claim, seeking an increased rating for that 
disability and citing ongoing treatment at the VAMC, Omaha.  
Based upon additional medical evidence, a rating decision of 
October 1997 increased the evaluation of the veteran's 
service-connected PTSD from 10 to 30 percent disabling, 
effective June 4, 1997.  Based upon additional medical 
evidence received during the appeals period, a rating 
decision of June 1999 increased the evaluation of the 
veteran's service-connected PTSD from 30 to 50 percent 
disabling, effective November 5, 1998.  During the appeals 
period, the veteran submitted additional medical evidence.  A 
rating decision of November 2000 denied a rating in excess of 
50 percent for PTSD, and the veteran appealed.  

Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Such is the case here.  The 
veteran has not withdrawn his appeal as to the issue of an 
increased rating and the claim is therefore before the Board 
for review.

The record shows that the veteran has identified, by date, 
specific VA outpatient mental health clinic records from the 
VAMC, Omaha, which have not been obtained by the RO, 
including outpatient mental health clinic visits with Dr. S., 
his treating physician, on September 12, 2000, December 14, 
2000, and March 22, 2001.  The veteran has also described a 
"thorough and critical examination and evaluation" 
performed by Dr. S. which he states is not included in the 
evidence reviewed by the RO.  The record shows that in the 
past, the veteran's statements have proved accurate as to the 
dates of his VA outpatient mental health clinic visits.  
While the RO requested all treatment records of the veteran 
from the VAMC, Omaha, after July 14, 2000, records were 
received for only outpatient visits on October 12, 2000, and 
December 20, 2000.  The Board finds that additional 
development by the RO is warranted in order to definitively 
establish whether there are treatment records of the claimant 
at the outpatient mental health clinic, VAMC, Omaha, that 
have not been obtained and associated with the claims folder, 
as he contends.  

To the same point, the United States Court of Appeals for 
Veterans Claims (the Court) has stated that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing a claim, he or she cannot passively wait for it in 
those circumstances where he or she may or should have 
evidence that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); reconsidered, 
1 Vet. App. 406 (1991);  Wamhoff v. Brown,  8 Vet. App. 517, 
522 (1996).  The veteran should again be specifically 
informed that the ultimate responsibility for furnishing 
evidence lies with him.  

The record further shows that the veteran's Substantive 
Appeal (VA Form 9), with attachments, received in January 
2001, asked that the above-cited medical evidence be obtained 
prior to "the appellate hearing to be held in Lincoln."  
The record shows that such hearing has not been held, and the 
veteran has not withdrawn his request for a personal hearing 
at the RO.  Remand is warranted for purposes of scheduling 
the requested personal hearing at the RO.  

The medical and other evidence of record shows that the 
veteran sustained an on-the-job injury in March 1989, and was 
declared totally disabled and paid Workman's Compensation 
benefits until reaching age 65 in March 1997.  On a VA PTSD 
examination in November 1993, it was found that the veteran's 
psychiatric symptoms were, in part, consistent with PTSD.  
Reports from a private physician, dated in August 1991 and 
January 1995, showed that the veteran was permanently and 
totally disabled from a 1987 job-related degenerative 
arthritis of the back, knees, and elbows, while a February 
1997 letter from another physician stated that the veteran 
had severe coronary artery disease, a heart attack in 
November 1996, and a history of reactive airways disease with 
shortness of breath and diffuse arthritis which limit his 
exertional ability.  In his Application for Compensation and 
Pension (VA Form 21-526), received February 18, 1997, the 
veteran reported that he had begun receiving Social Security 
Administration (SSA) disability benefits in 1989.  A rating 
decision of March 1997 granted VA nonservice-connected 
pension benefits, effective February 18, 1997, based upon 
coronary artery disease, status post myocardial infarction, 
reactive airways disease, diffuse (multi-joint) arthritis, 
traumatic arthritis of the cervical spine with rib injury, 
chronic middle ear infection, degenerative disc disease of 
the lumbar spine, residuals of a right patellar fracture, 
residuals of hemorrhagic fever, and dyspepsia, with a 
combined nonservice-connected disability rating of 80 
percent.  The RO should request copies of all medical records 
relied upon by the SSA in granting disability benefits to the 
veteran.  

Dr. S., a VA psychiatrist who began seeing the veteran in 
March 2000, has reported that the veteran no longer lives 
with his wife, while failing to note that the parties are not 
estranged.  The record shows that the veteran and his wife 
have been married since March 1956, a period of 46 years.  
The record shows that the veteran's spouse began working on 
February 19, 1997, which roughly coincides with his 
subsequent report of depression and increased PTSD 
symptomatology on April 29, 1997.  The record further 
includes notation of the veteran's September 1997 statement 
that his wife took a job that keeps her away from the house 
at night; that he is currently seeing his wife only one or 
two days a week [because] she is working out of town which 
precludes their living together [and that] everything is 
going along well between his wife and himself when they do 
see each other (September 1998); that his spouse is out on a 
remote job and is away (February 1999); and that he has been 
married 44 years and his wife lives at some distance but they 
still get together regularly (August 2000).  The September 
1997 report from a VA psychiatrist states that some of the 
veteran's dysphoria appears to be related to loneliness 
caused by his spouse's job-related absence.  In September 
1998, the veteran related his anxiety attacks to not being 
busy and seeing his spouse only one or two days per week, and 
his Axis IV psychosocial and environmental stressor was 
described as mild to moderate based upon his separation from 
his spouse.  In February 1999, the veteran attributed the 
worsening of his symptoms to his wife being away on a remote 
job.  Further, a report of VA examination for PTSD, dated in 
July 1997, shows that the veteran came to the VAMC, Omaha, in 
May 1997 because of depression stemming from getting "the 
runaround" in getting Medicare and SSA benefits; that the 
veteran has a lot of the vegetative symptoms of depression 
associated with his age group including difficulty sleeping, 
loss of appetite, and loss of interest in outside activities; 
and that his Axis IV psychosocial and environmental stressors 
were identified as moderately bad circumstances due to loss 
of employment ability and chronic ill health causing mood 
problems.  It is not clear from the current record whether 
the veteran's symptoms of loneliness and depression are 
manifestations of his service-connected PTSD, or associated 
with the parties' election to live apart for job-related 
reasons, or symptoms of involutional melancholia related to 
his documented loss of employment ability and chronic ill 
health.  

The veteran has also asserted that he is unable to pursue his 
former part-time employment as a hunting and fishing guide 
because of his PTSD.  However, the record shows that the 
veteran reported in his VA Forms 21-526, received in August 
1993 and in February 1997 that he last worked in June 1989.  
On VA outpatient mental health clinic intake summary in April 
1997, he reported that he was not working.  Outpatient 
treatment records in June 1998 show that the veteran reported 
that he sometimes worked as a fishing guide.  On his 
Financial Status Report (VA Form 20-5655), received in 
January 1999, he reported that he had no earned income.  
However, an entry dated in March 2000 shows that the veteran 
stated that he likes fishing, but does not have the 
opportunity during the wintertime.  It is not clear from the 
record that the veteran's current failure to pursue hunting 
and fishing activities is due to interference from his PTSD, 
as distinguished from his multiple documented physical 
disabilities or the seasonal weather factors, as indicated.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  Based upon the 
forgoing, the Board finds that another VA psychiatric 
examination of the veteran by a board of two VA psychiatrists 
who have reviewed the veteran's medical history is warranted, 
with a medical opinion as to the extent to which the 
veteran's service-connected PTSD interferes with his social 
and occupational capabilities, as distinguished from other 
factors such as his separation from his spouse, or related to 
his documented loss of employment ability and chronic ill 
health due to nonservice-connected disabilities.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all VA 
health care providers from whom he has 
received treatment for his service-
connected PTSD since July 14, 2000.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured, but must 
specifically request outpatient mental 
health records from the VAMC, Omaha, 
dated September 12, 2000, December 14, 
2000, and March 22, 2001, as well as the 
"thorough and critical examination and 
evaluation" performed by Dr. S. which 
the veteran states is not included in the 
evidence reviewed by the RO.  In any 
event, the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the PCT clinic, VAMC, 
Omaha, since March 1997.  

2.  The RO should provide the veteran an 
Application for an Increased Rating Based 
on Unemployability (VA Form 21-8940).  
The RO should request copies of all 
medical records relied upon by the SSA in 
granting disability benefits to the 
veteran in 1989.  

3.  The veteran should be afforded the 
requested personal hearing before an RO 
Hearing Officer.  

4.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of two psychiatrists who are 
qualified to evaluate and diagnose PTSD 
and who have not previously examined or 
treated the veteran.  The claims file and 
a complete copy of this Remand order must 
be made available to and be reviewed by 
the examiners prior to their 
examinations.  The examination is to be 
conducted in accordance with the AMIE 
Guidelines for PTSD Examinations, and all 
appropriate or indicated studies are to 
be performed.  The examiners should 
determine the extent, etiology and 
correct diagnosis of any and all 
psychiatric disabilities found to be 
present.  In determining the nature, 
extent, and disabling manifestations due 
to PTSD, the examiners are hereby 
notified that psychiatric symptoms 
resulting solely from the veteran's 
service-connected PTSD should be 
distinguished from symptoms stemming from 
his job-related separation from his 
spouse, vegetative signs related to his 
age group, and his documented loss of 
employment ability and chronic ill health 
due to nonservice-connected disabilities.  
The degree of the veteran's social and 
industrial disability which stems solely 
from psychiatric manifestations of the 
veteran's PTSD should be represented by a 
percentage rating.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiners must 
assign a Global Assessment of Functioning 
Score which is consistent with the fourth 
edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM IV), and 
explain what the assigned score means.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric report requested herein to 
verify that all indicated special studies 
were performed, and that all medical 
opinions requested were provided, 
together with a complete rationale and, 
if not, that examination report must be 
returned as inadequate for rating 
purposes.  If any other development is 
incomplete, appropriate corrective action 
is to be implemented prior to returning 
the case to the Board.  

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied. 

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a rating in excess of 50 percent for 
PTSD, in light of the additional evidence 
obtained.  

If the benefits sought on appeal remain denied, the claimant 
and his representative should be provided a supplemental 
statement of the case.  That supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals
	


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

























































































 

